Citation Nr: 9926558	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-45 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to service connection for residuals of a 
right ankle injury.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a skin rash.

5.  Entitlement to service connection for residuals of insect 
bites.

6.  Entitlement to service connection for residuals of a left 
knee injury.

7.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of an 
anterior cervical diskectomy at C5-C6.

8.  Evaluation of service-connected residuals of a right ear 
ruptured tympanic membrane, rated as noncompensably 
disabling.

9.  Entitlement to an increased (compensable) rating for 
residuals of a fractured right little finger.

10.  Entitlement to an increased rating for residuals of 
right knee surgery, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
December 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal following a July 1996 decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In addition to the issues listed 
above, the July 1996 rating decision addressed a claim of 
entitlement to service connection for residuals of a fracture 
of the left ring finger.  However, when the veteran appeared 
for a hearing in December 1996, he indicated, through his 
representative, that he did not desire to appeal the denial 
of this issue.  Consequently, the issues before the Board are 
limited to those identified above.

The Board observes that the veteran's claim of service 
connection for residuals of an anterior cervical diskectomy 
at C5-C6 was originally denied by the RO in September 1986.  
The veteran did not initiate an appeal of that denial.  
38 C.F.R. § 19.192 (1986).  Thereafter, the RO, by several 
subsequent actions, including a September 1994 rating action, 
found that no new and material evidence had been presented to 
reopen the veteran's claim.  Again, no appeal was initiated.  
38 C.F.R. § 20.302 (1994).  Therefore, because this service 
connection claim was the subject of prior final decisions, 
the issue that must initially be addressed is whether it 
ought to be reopened.  38 U.S.C.A. § 5108 (West 1991).  

As for the claim of service connection for a "back" 
disability, the Board notes that such a claim was previously 
construed as an application to reopen the cervical diskectomy 
claim.  See January 1988 claim and May 1988 rating decision.  
Nevertheless, given the nature of the claim as more recently 
presented, the Board finds that this claim contemplates back 
disability other than residuals of an anterior cervical 
diskectomy at C5-6.  Consequently, this issue as addressed 
below is taken to mean back disability other than residuals 
of an anterior cervical diskectomy at C5-6.

(The issues of entitlement to an increased rating for 
residuals of right knee surgery and entitlement to service 
connection for residuals of a left knee injury will be 
addressed in the remand that follows this decision.)


FINDINGS OF FACT

1.  No competent medical evidence has been submitted showing 
that any left ankle disability, right ankle disability, back 
disability, or skin rash is attributable to military service 
or event coincident therewith.

2.  No competent medical evidence has been submitted which 
tends to show that the veteran currently suffers from any 
residuals due to insect bites that occurred in service.

3.  Evidence received since a September 1994 RO decision 
includes new information relative to the veteran's cervical 
spine disability, but it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim of service connection.

4.  The veteran has no symptomatic residuals of a right ear 
ruptured tympanic membrane.

5.  The veteran's service-connected fractured right little 
finger is manifested by pain and loss of motion.  However, 
there is no objective medical evidence of complete bony 
fixation (ankylosis) of any of the joints of the finger.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for residuals of a left 
ankle injury, residuals of a right ankle injury, back 
disability, skin rash, or residuals of insect bites.  
38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

2.  Evidence submitted since a September 1994 RO decision 
relative to residuals of an anterior cervical diskectomy at 
C5-C6 is not new and material evidence; this claim is not 
reopened.  38 U.S.C.A. §§ 1101, 1112, 1131, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309, 20.302, 
20.1103 (1998).

3.  A rating greater than zero percent for residuals of a 
right ear ruptured tympanic membrane is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.87a, 
Diagnostic Code 6211 (1998); 64 Fed. Reg. 25202-25210 (May 
11, 1999).

4.  A rating greater than zero percent for residuals of a 
fractured right little finger is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5156, 5219, 5227 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The veteran and his representative contend that the veteran's 
residuals of a left ankle injury, residuals of a right ankle 
injury, a back disability, a skin rash, and residuals of 
insect bites are directly related to events in military 
service.  It is also requested that the veteran be afforded 
the benefit of the doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464, 1468-69 (Fed. Cir. 1997).  If the veteran 
does not meet the initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make a 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim may not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently credible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 71, 81 (1990).  A veteran cannot meet this burden 
merely by presenting lay testimony, because laypersons are 
not competent to offer medical opinions.  Espiritu, 
2 Vet. App. at 495. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  The third element may be 
established by the use of statutory presumptions.  38 C.F.R. 
§§ 3.307, 3.309 (1998); See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

What is significant about the evidence in the record on 
appeal is, paradoxically, what it does not include.  As to 
the veteran's claims of service connection for residuals of a 
left ankle injury, residuals of a right ankle injury, a back 
disability, and a skin rash, none of the records on appeal 
includes a medical nexus opinion that tends to show a 
relationship between a current disability and military 
service.  Id.

Specifically, service medical records in August and September 
1982 reveal that the veteran was placed in a short walking 
cast following x-ray findings of a possible malleolar 
fracture and a diagnosis of a fractured left ankle.  In May 
1980, service medical records show a diagnosis of right ankle 
sprain after x-rays failed to reveal evidence of a fracture.  
September 1981 treatment records show the veteran's 
complaints of back pain.  However, September 1981 thoracic-
cervical spine x-rays did not reveal any fractures.  July 
1980 and June 1982 treatment records show his complaints, 
diagnoses, and/or treatment for tinea cruris.

Post-service treatment records include a March 1986 VA 
examination during which the veteran reported a history of a 
left ankle fracture in military service.  An October 1995 VA 
x-ray revealed a bone spur from an old trauma.  VA treatment 
records dated November 1995 to January 1996 and VA 
examinations dated in February 1996 and April 1997 indicate 
his having fractured his left ankle in military service, as 
well as then-current complaints of pain.  A February 1996 x-
ray report shows that the left ankle was normal.  The 
February 1996 VA examiner also observed some decreased range 
of motion in the left ankle.  The examiner reported range of 
motion of 8 to 42 degrees and an April 1997 examiner reported 
range of motion of 20 to 50 degrees.

Post-service treatment records include an April 1997 VA 
examination report in which, for the first time, the 
veteran's right ankle was diagnosed with a specific disease 
process - mild degenerative arthritis of unclear etiology but 
probably post-traumatic in nature.  Post-service treatment 
records also include November 1985 private treatment records 
from St. Vincent Health Center.  November 1985 thoracic spine 
x-rays revealed mild thoracic scoliosis and early 
degenerative changes.  (However, November 1985 lumbar spine 
x-rays revealed no abnormalities.)  In February 1996, VA 
lumbar spine x-rays thereafter revealed, for the first time, 
minimal degenerative changes, slight sclerosis at L5-S1, and 
minimal spurring at L4 and L5.  However, April 1997 lumbar 
spine x-rays were negative except for osteophytes at L5-S1.  
The April 1997 VA examiner diagnosed the veteran with 
mechanical low back pain.  

Post-service VA treatment records also show the veteran's 
complaints, diagnoses, and/or treatment for a skin disorder 
diagnosed as seborrheic dermatitis as early as January 1996.  
Moreover, at his June 1996 VA examination, the veteran's skin 
problem was diagnosed as tinea cruris and folliculitis.

The Board notes that, at March 1986 and March 1988 VA 
examinations, there was no indication of a complaint of a 
right ankle disability, a back disability, or residuals from 
insect bites.  No such disabilities were reported by the 
examiner.  At the March 1986 VA examination, the veteran 
reported a history of left ankle fracture and the examiner 
specifically reported that the veteran was negative for 
dermatitis.  At the March 1988 VA examination the veteran did 
not complain of a left ankle disability and no disability was 
reported by the examiner.  Moreover, November 1995 VA 
treatment records show that, on examination, the left and 
right ankles were within normal limits despite an observation 
that the veteran may develop post-traumatic arthritis of the 
left ankle.  Similarly, a January 1996 VA treatment record 
shows that the left ankle was within normal limits.  
Moreover, when the veteran was examined in February 1996 by 
VA, it was simply reported that x-rays were normal and the 
range of motion of the right ankle was from 0 to 50 degrees.

As indicated above, none of the records on appeal includes a 
medical nexus opinion that tends to show a relationship 
between a current disability (bone spur in the left ankle, 
arthritis of the right ankle, arthritis of the thoracic 
spine, arthritis of the lumbar spine, seborrheic dermatitis, 
tinea cruris, and/or folliculitis) and military service.  
Likewise, no medical opinion has been presented that tends to 
show a relationship between any such disabilities and the 
veteran's complaints of continued symptoms since service.  
Evidence showing a medical diagnosis more than a year 
following the veteran's release from military service is not 
helpful to the veteran's claims of service connection, except 
that such evidence tends to show that the veteran experiences 
current disability.  Caluza, supra; 38 C.F.R. §§ 3.307, 3.309 
(when arthritis is manifested to a degree of 10 percent or 
more within one year from the date of termination of certain 
military service, such disease shall be presumed to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service).  
Because the veteran was first diagnosed with arthritis of the 
right ankle, thoracic spine, and lumbar spine more than one 
year after his separation from service, the one-year 
presumption does not aid the veteran in his attempt to submit 
well-grounded claims.  Id.

Additionally, as to the veteran's claim of service connection 
for residuals of insect bites, none of the records on appeal 
includes a medical diagnosis of a specific disease process 
caused by any in-service insect bites.  Specifically, service 
medical records in June 1981 show that the veteran had a rash 
as a result of insect bites.  However, the record on appeal 
contains no records of post-service diagnosis or treatment 
for residuals of those insect bites.

As stated above, no specific disease process attributable to 
his insect bites appears in the record on appeal.  Therefore, 
because the veteran does not have medical evidence of a 
current disease process affecting him as a result of insect 
bites, this claim must also be denied as not well grounded.  
See Caluza, supra.

The Board, in reaching the foregoing conclusions, has 
considered the contentions of the veteran made through 
testimony at his December 1996 personal hearing, through 
written statements filed with the RO, and through statements 
to physicians as noted in various medical records.  
Specifically, the veteran testified in December 1996 that he 
entered military service with no adverse medical conditions.  
However, while in military service in August 1982 he 
fractured his left ankle.  He argues that post-service 
October 1995 VA treatment records show a bone spur in the 
left ankle, and he had no intervening injury to his left 
ankle to account for such a problem.  Likewise, while in 
military service he injured his right ankle either playing 
ball or jumping off a truck.  Since separation from military 
service his right ankle continued to bother him.  However, he 
had not sought medical treatment after service.  
Additionally, right ankle x-rays did not reveal any problems.  
In military service he also injured his back and was 
diagnosed with muscle spasms.  He complained of continued 
lumbar spine pain since that time.  Additionally, while in 
military service he was diagnosed and treated for the first 
time for tinea cruris starting in July 1980 and he asserts 
that tinea cruris is a chronic problem.  Moreover, he had had 
continued problems with a skin rash variously diagnosed since 
that time.  

The Board finds that the veteran's statements do not provide 
either the requisite medical nexus or medical evidence of 
current disability.  While the veteran is competent to 
provide information as to the visible symptoms he experienced 
during and after service, neither he nor his representative 
have been shown to be competent to provide the medical 
opinion evidence necessary to make his claims of service 
connection well grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993) (persons without medical expertise are not competent 
to offer medical opinions); Grottveit v. Brown, 
5 Vet. App. 91 (1993); Bostain v. West, 11 Vet. App. 124 
(1998).  Furthermore, the Board is not required to accept 
evidence that is simply information recorded by a medical 
examiner, unenhanced by medical opinion.  LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).

In short, what the veteran and his representative request in 
this case is that the Board resort to conjecture in order to 
find that the veteran has the claimed disabilities as a 
result of his military service.  However, service connection 
may not be predicated on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (1998); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Therefore, because no competent 
medical evidence has been presented to link currently 
diagnosed disability to a military service or event 
coincident therewith, the veteran's claims are not well 
grounded.  His representative has requested consideration of 
the benefit-of-the-doubt doctrine; however, this doctrine 
does not apply until after the veteran has submitted a well-
grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Claim to Reopen

The veteran contends that, while in military service, he was 
traveling in a motor vehicle that rolled over, causing a 
cervical spine injury.  He therefore claims entitlement to 
service connection for the problems this injury has caused 
him since that time.

Initially, the Board notes that the veteran's current claim 
of service connection for residuals of an anterior cervical 
diskectomy at C5-C6 is not his first such claim.  As noted 
above, in September 1986, the RO denied the claim of service 
connection.  Thereafter, most recently in a September 1994 
decision, the RO found that no new and material evidence had 
been presented to reopen the veteran's claim.  As a result, 
the veteran's current claim of service connection may now be 
considered on the merits only if "new and material 
evidence" has been submitted since the time of the most 
recent final denial--September 1994.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1998); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).

"New and material evidence" is defined by regulation.  
38 C.F.R. § 3.156(a).  In addressing whether new and material 
evidence had been presented, it appears that the RO applied 
§ 3.156(a) without application of the now invalidated 
"materiality" test adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).  Therefore, the Board 
finds that the veteran was provided adequate notice of the 
controlling standards governing claims to reopen.  38 C.F.R. 
§ 19.29 (1998); Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

Turning to the question of whether the veteran's claim should 
be reopened, the Board notes that VA must review any newly 
received evidence "in the context of" the old.  See Jones 
v. Derwinski, 1 Vet. App. 210, 215 (1991).  New and material 
evidence is "evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156 (1998).  It should also be 
pointed out that, in determining whether evidence is new and 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the veteran's case, evidence available prior to the final 
September 1994 RO denial included service medical records, 
November 1985 private treatment records from St. Vincent 
Health Center, VA treatment records, dated from March 1986 to 
May 1989, and VA examination reports dated in March 1986 and 
March 1988.

A review of the veteran's service medical records reveals 
September 1981 treatment records in which he complained of 
upper back/neck pain following a fight.  However, cervical 
and thoracic spine x-rays were negative.  The diagnosis was 
muscle spasm.  An October treatment record, also shows his 
complaints of neck pain.  The veteran was unable to recall 
how he injured his neck.  The assessment was neck pain versus 
muscle spasm.  The December 1982 separation examination 
report did not note a neck injury or residuals thereof.

November 1985 private treatment records from St. Vincent 
Health Center show the veteran's complaints of neck pain with 
radiation into both shoulders.  Cervical spine x-rays 
revealed straightening and loss of lordotic curvature 
consistent with muscle spasm.  The diagnosis was cervical 
strain.

VA treatment records, dated March 1986 to May 1989, include a 
March 1986 hospital discharge summary, cervical spine x-rays, 
cervical spine computerized tomography (CT), and a cervical 
spine myelogram.  These records show the veteran's 
complaints, diagnoses, and/or treatment before and after a 
March 1986 anterior cervical diskectomy and fusion at C5-C6.  
These records include a statement by the veteran that he had 
had neck and shoulder pain since a fall during military 
service.  At the March 1986 VA examination, the veteran 
reported having recently undergone cervical spine fusion and 
diskectomy.  Clinical findings related to the veteran's then-
current medical condition several days after his surgery were 
made.  At the March 1988 VA examination, the veteran once 
again reported his history as outlined above; he complained 
of chronic neck pain, and examination included cervical spine 
range of motion studies that revealed motion to be within 
normal limits.  X-rays revealed fusion at C5-C6, spurring at 
C4, and no significant soft tissue abnormalities. 

In the September 1986 decision, the RO concluded that the 
record on appeal did not contain medical evidence to relate 
the need for the March 1986 anterior cervical diskectomy and 
fusion at C5-C6 with the two minor episodes of neck pain 
reported during military service.  In the September 1994 
decision, the RO considered the foregoing evidence and denied 
the veteran's application to reopen his previously denied 
claim.  The RO concluded that the veteran had not filed new 
and material evidence to reopen his claim.

Evidence received since the final September 1994 denial 
includes copies of service medical records, arguments made by 
the veteran in written statements to the RO and through 
testimony at a December 1996 personal hearing at the RO, VA 
treatment records dated from December 1985 to September 1997, 
and VA examination reports dated in August 1995, February 
1996, June 1996, and April 1997.

Initially, the Board notes the service medical records filed 
by the veteran were duplicates of those that were of record 
at the time of the prior final decision.  Moreover, VA 
examination reports, dated in August 1995 and June 1996, did 
not discuss the veteran's cervical spine problems.  
Accordingly, this evidence is either duplicative or does not 
bear directly upon the specific matter under consideration.  
Therefore, this evidence is not new and material evidence.  
§ 3.156(a)

Next, the Board notes that VA treatment records dated from 
December 1985 to September 1997, and VA examination reports 
dated in February 1996, and April 1997, show the veteran's 
continued treatment for complaints of neck pain and 
tenderness with radiation into his shoulders, as well as 
decreased range of motion.  The diagnosis, pre-March 1986 
surgery, was degenerative disc disease.  See VA treatment 
records dated in December 1985, January 1986, and March 1986; 
VA cervical spine x-rays dated in December 1985.  The 
diagnoses, post-March 1986 surgery, were partial fusion of C5 
and C6, spondylosis of C4 and C5, mild degenerative changes, 
and straightening of normal lordotic cervical curvature.  See 
VA treatment records dated in March 1988, July 1990, July 
1994, October 1995 to February 1996, April 1996, May 1996, 
August 1996, and September 1997; VA cervical spine x-rays 
dated in October 1995, and February 1996.  Moreover, the 
April 1997 examiner opined that the veteran had ". . . 
[c]ervical spine degenerative disease and spondylosis with 
onset after separation from military.  Single level disk 
disease is compatible with his age, and if related to service 
connected injury, I would of [sic] expected neurologic 
symptoms earlier on.  Having said that, however, there is no 
way to state with medical certainty that his cervical disk is 
not related to the accident the patient describes.  I do not 
find documentation of that accident in his medical record."  

The Board finds that what is significant about this newly 
received evidence is what it does not show.  Specifically, 
the newly received evidence does not contain competent 
medical evidence tending to show that the claimed cervical 
spine disability is attributable to the veteran's period of 
military service, was aggravated during his period of 
military service, or was proximately due to or the result of 
an already service-connected disability.  38 C.F.R. §§ 3.303, 
3.310 (1998).  In fact, the April 1997 VA examiner 
specifically opined that it had its onset after military 
service.  The examiner could not state that the problem was 
definitely not related to the accident described by the 
veteran, but, as the examiner noted, there was no evidence of 
the accident in the medical records.  Such an opinion does 
not tend to support the veteran's claim.  

In short, the newly received evidence appears to include 
reiterations of what was known when the claim was previously 
denied.  This sort of evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
his claim.  As noted above, this is so because this evidence 
is without probative value as to medical etiology.

The Board has also considered the veteran's arguments as set 
forth in his written statements to the RO as well as 
testimony at his personal hearing.  Specifically, the veteran 
testified at his personal hearing that his post-service March 
1986 cervical diskectomy and fusion, as well as continued 
pain and loss of motion due to degenerative disc disease, 
arose from an in-service injury that was documented in a 
September 1981 treatment record.  Additionally, he reported 
that he had had chronic pain since his upper back injury, 
that he received treatment in 1985 at St. Vincent's Health 
Center for cervical spine pain, and that a March 1986 
myelogram showed a high degree of stenosis at C5 and C6.

However, the Board finds that, although the veteran provided 
more details about in-service and post-service experiences 
than was of record at the time of the final September 1994 
decision, these statements and testimony do not constitute 
new and material evidence.  This is so because the veteran is 
not competent to diagnose or to provide an opinion as to the 
medical etiology of current problems.  As stated above, while 
the veteran is competent to provide information as to the 
symptoms he was experiencing during and after service, his 
belief that his current neck disability began during his 
military service is not helpful to deciding the question of 
medical etiology, a question integral to the underlying claim 
of service connection.  See Caldwell, supra; Bostain; supra.  
Someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, must 
provide evidence regarding medical knowledge.  See Espiritu, 
supra.  Accordingly, the veteran's lay assertions regarding 
medical causation do not constitute probative evidence that 
bears directly upon the issue on appeal and therefore, cannot 
qualify as new and material evidence under 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

Absent the presentation of new and material evidence, the 
Board does not have jurisdiction to review the former 
dispositions.  Butler v. Brown, 9 Vet. App. 167 (1996).  Even 
consideration of whether the claim of service connection for 
residuals of an anterior cervical diskectomy at C5-C6 is well 
grounded and whether VA should assist the veteran under 
38 C.F.R. § 5107 (West 1991) is not permitted.  Id.

III.  Rating Issues

The veteran and his representative contend that the veteran's 
service-connected residuals of a right ruptured tympanic 
membrane and residuals of a fractured right little finger are 
manifested by symptomatology that warrants the assignment of 
higher disability evaluations.  It is also requested that the 
veteran be afforded the benefit of the doubt.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
However, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).  Furthermore, in cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Right Tympanic Membrane

Before specifically addressing the question of the propriety 
of a higher rating, it should be pointed out that the 
schedular criteria by which diseases of the ear are rated 
changed during the pendency of the veteran's claim.  See 
64 Fed. Reg. 25202-25210 (May 11, 1999) (effective June 10, 
1999).  Therefore, adjudication of the claim for a higher 
rating must now include consideration of both the old and new 
criteria.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  

Tellingly, the Board notes that the RO had rated the 
veteran's residuals of a right ear ruptured tympanic membrane 
under Diagnostic Code 6211.  See RO rating action dated in 
July 1996.  Moreover, under both the new and old schedular 
criteria, Diagnostic Code 6211 provides a zero percent rating 
for perforation of the tympanic membrane.  38 C.F.R. § 4.87a, 
Diagnostic Code 6211 (1998); 64 Fed. Reg. 25202-25210 (May 
11, 1999).  Therefore, given that no change was made to this 
Diagnostic Code, adjudication of the veteran's claim may go 
forward without additional notice being provided the veteran.  
See 38 C.F.R. § 19.29 (1998); Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

None of the records on appeal includes medical evidence of 
adverse symptomatology that warrants a compensable disability 
rating under the code.  Specifically, service medical records 
dated in August 1980 show the veteran's treatment for 
complaints of pain and loss of hearing due to a ruptured 
right eardrum.  Thereafter, service treatment records dated 
in September 1980 characterized the eardrum as healing well 
and perfectly healed.  More recently, post-service VA 
treatment records, including a May 1996 VA medical center 
(VAMC) audiological examination and a June 1996 VA 
audiological examination, show the veteran's complaints of 
ringing in his right ear, loss of equilibrium, ear pain in 
cold weather and/or difficulty hearing when in loud 
environments.  However, on examination, both the veteran's 
right ear and right ear hearing were within normal limits 
except for scarring of the right tympanic membrane.

Accordingly, the evidence does not establish entitlement to a 
compensable rating for perforation of the tympanic membrane 
under the provisions of either old or new Diagnostic Code 
6211.  As stated above, Diagnostic Code 6211 provides for no 
more than a noncompensable rating for perforation of the 
tympanic membrane.  38 C.F.R. § 4.87a, Diagnostic Code 6211 
(1998); 64 Fed. Reg. 25202-25210 (May 11, 1999).

The Board notes that the RO originally granted service 
connection for "residuals" of a right ear ruptured tympanic 
membrane.  See RO rating action dated in July 1996.  
Controlling laws and regulations provide that, when the 
record reflects that the veteran has multiple problems, it is 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting different 
disability ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, there is 
no indication in the record that the ruptured tympanic 
membrane has caused disabling problems which the RO has 
recognized as residual disability beyond the scarring of the 
membrane itself.  

In conclusion, a higher rating is not warranted because, for 
the reasons already enunciated, a preponderance of the 
evidence is against the claim.  This is true throughout the 
period of time during which his claim has been pending.  
Fenderson, supra.


Right Little Finger

Historically, the veteran has been service connected for 
residuals of a fractured right little finger which was found 
to be zero percent disabling under Diagnostic Code 5227 
(ankylosis).  See RO decision entered in September 1986.  
Under Diagnostic Code 5227 ankylosis of a single finger, 
other than the thumb, index finger, or middle finger, 
warrants the assignment of a zero percent rating.  
Considering potentially applicable rating criteria, the 
veteran will only be entitled to a higher evaluation if he 
has disability tantamount to extremely unfavorable ankylosis 
which will be rated as amputation under Diagnostic 
Codes 5152-5156.  38 C.F.R. § 4.71a, Diagnostic Code 5227, 
Note (1998). 

Service medical records, including pre- and post-operative x-
rays, reveal that the veteran sustained an open volar 
dislocation of the right little finger proximal 
interphalangeal joint in October 1980.  The injury initially 
required reduction at an emergency room and thereafter 
required debridement of the open dislocation and delayed 
primary closure of the laceration.

October 1995 x-rays revealed an old healed fracture of the 
base of the middle phalanx, mild degenerative changes at the 
proximal interphalangeal joint with slight marginal 
sclerosis, hypertrophic spurring, and narrowing of the joint 
space.  There was also mild anterior and lateral flexion 
deformity at the proximal interphalangeal joint.  

At the veteran's February 1996 VA examination, the examiner 
provided clinical findings as to the left fifth finger and 
left ring finger; x-rays were taken of the right fifth finger 
and a diagnosis was entered as to the right hand.  The x-rays 
of the right fifth finger revealed a fracture of the proximal 
epiphysis of the proximal phalanx with degenerative 
osteoarthritis. 

At an April 1997 VA examination, the veteran reported the 
history of his in-service injury.  He complained of an 
intermittent aching pain and limitation of motion.  On 
examination, the right little finger had range of motion.  
Specifically, the metatarsophalangeal joint's range of motion 
was 0 to 90 degrees, the proximal interphalangeal joint's 
range of motion was 30 to 90 degrees, and the "TIP" joint's 
range of motion was 0 to 90 degrees.  (The opposite little 
finger's range of motion at the metacarpophalangeal joint was 
0+ to 100 degrees, at the proximal interphalangeal joint 
motion was 0 to 90 degrees, and at the distal interphalangeal 
joint motion was 0 to 100 degrees).  Reach to the distal 
palmar flexion crease on the right hand was 5 millimeters 
that could be pushed to zero millimeters.  X-rays of the 
right hand revealed that the fifth finger proximal 
interphalangeal joint narrowed with increased subchondral 
bone density and loss of articular height and widening at the 
base of the middle phalanx suggestive of previously mal-
united interarticular fracture.  The diagnosis was post-
traumatic degenerative arthritis of the right little finger 
proximal interphalangeal joint with fixed flexion deformity 
of minimal functional significance. 

The Board notes that the veteran's claims file does not 
contain a diagnosis of ankylosis of any of the joints of the 
right little finger.  (Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).).  
In fact, at the April 1997 VA examination, the veteran was 
able to touch his right little finger to his palm, although 
the examiner reported that he had to push the finger to get 
there.  However, the fact that the veteran was capable of 
performing the movement is of key importance here.  
Consequently, the veteran's adverse symptomatology cannot be 
said to equate to extremely unfavorable ankylosis (Extremely 
unfavorable ankylosis is defined as all joints of the finger 
being in extension, in extreme flexion, or the finger showing 
rotation and angulation of the bones.  See 38 C.F.R. § 4.71a-
15, Diagnostic Code 5216, Note: (a) (1998).).  Consequently, 
an increased schedular rating is not warranted for the 
veteran's service-connected disability under Diagnostic Code 
5227.  See Johnston v. Brown, 10 Vet. App. 80 (1997). 

The Board notes that functional loss attributable to pain on 
use has been considered in arriving at the current 
assessments.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206-207 (1995).  However, the Board finds 
that the zero percent rating currently assigned pursuant to 
Diagnostic Code 5227 takes into account his complaints.  In 
other words, the degree of disability contemplated by the 
rating schedule, even in cases where a noncompensable rating 
is assignable, must be taken to represent disability 
proportionate to the description of the pertinent criteria.  
38 C.F.R. § 4.1 (1998).  

Next, the Board notes that the RO granted service connection 
for "residuals" of the fracture.  See RO decision entered 
in September 1986.  Therefore, the Board next looks at the 
question of whether the veteran is entitled to a separate 
compensable rating for separate residuals.  Esteban, supra.  
However, a review of the record on appeal discloses no other 
compensable adverse symptomatology due to the veteran's 
service-connected disability, such as a painful post-
operative scar, 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1998), that warrants a separate compensable disability 
rating. 

Based on the argument made at the veteran's December 1996 
personal hearing (i.e., he had had a job where he could not 
turn a screw because of the pain in his fifth finger) the 
Board has given consideration to the potential application of 
38 C.F.R. § 3.321(b)(1) (1998).  Although the veteran has 
described his finger as being so bad that he can not work as 
a laborer, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (1998).  The current evidence of record 
does not demonstrate that his finger problem has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

Service connection for residuals of a left ankle injury is 
denied.

Service connection for residuals of a right ankle injury is 
denied.

Service connection for a back disability is denied.

Service connection for a skin rash is denied.

Service connection for residuals of insect bites is denied.

The application to reopen a claim of service connection for 
residuals of an anterior cervical diskectomy at C5-C6 is 
denied.

Evaluation greater than zero percent for residuals of a right 
ear ruptured tympanic membrane is denied.

An increased (compensable) rating for residuals of a 
fractured right little finger is denied.


REMAND

Turning to the issue of an increased rating for residuals of 
right knee surgery, the Board notes that this disability has 
been evaluated by the RO as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5259.  See July 1996 
rating action.  Since arthritis has been treated as part of 
the veteran's service-connected problem, limitation of motion 
must be considered when evaluating disability experienced by 
the veteran.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(1998).  This in turn means that consideration must be given 
to the degree of functional loss caused by pain such as has 
been repeatedly complained of by the veteran.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain). 

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1998).  In DeLuca v. Brown, the Court noted that the 
VA examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion at the 
time of the examination without accounting for factors 
enumerated in § 4.40.  The Court cited the case of Bierman v. 
Brown, 6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 
was quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is now required in the veteran's 
case.

When seen by VA in February 1996 and April 1997, the 
veteran's complaints of chronic right knee pain were noted.  
Additionally, clinical findings relative to his right knee 
were made.  Specifically, in February 1996 the examiner 
reported that right knee flexion was 120 degrees and 
extension was 0 to 160 degrees.  In April 1997, range of 
motion of the right knee was from 0 to 130 degrees.  In 
February 1996, it was also reported that the knee had post-
operative scars, that there was tenderness over the lateral 
aspect of the knee, and that x-rays revealed ossification.  
In April 1997, it was reported that the veteran wore a knee 
brace and had crepitus.  Lateral tracking of the right 
patella was stable, and x-rays revealed osteophytes.  Despite 
such detailed findings, no attempt was made to quantify the 
veteran's pain in terms that can be used to apply the 
pertinent rating criteria.  This omission by the VA examiners 
is particular problematic given the presence of numerous 
treatment records that specifically refer to the veteran's 
complaints of right knee pain.  Consequently, it may be said 
that the examination reports of record have not been 
responsive to the mandate in DeLuca that the examiner express 
the functional losses experienced by the veteran in terms 
that can be used to apply the criteria of the applicable 
diagnostic codes.  The only way to apply this rule is for the 
examiner to provide his/her best judgment as to the level of 
disability caused by the pain or flare-ups, etc., and to 
report such an opinion in terms that can be used to apply the 
rating criteria.

Therefore, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran, and because the 
service-connected right knee disability as defined by the RO 
appears to contemplate more problems than those addressed by 
Diagnostic Code 5259, a remand for a VA examination to 
ascertain the degree of knee impairment is required.  Esteban 
v. Brown, 6 Vet. App. 259 (1994) and VAOPGCPREC 23-97 (July 
1, 1997) (separate ratings may be assigned for instability 
and loss of motion when rating knee disability).

Lastly, turning to the issue of service connection for 
residuals of a left knee injury, the Board notes that 
governing regulations provide that a supplemental statement 
of the case (SSOC) will be furnished to the veteran when 
additional pertinent evidence is received after a statement 
of the case (SOC) has been issued.  19 C.F.R. § 19.31 (1998).  
In this regard, the Board notes that VA treatment records as 
early as February 1996 show that the veteran was diagnosed 
with left knee arthritis.  However, this diagnosis was 
contradicted by a February 1996 VA examination x-ray that 
found no abnormality.  Nevertheless, x-rays obtained at the 
veteran's April 1997 VA examination provided, for the first 
time in the record on appeal, objective medical evidence of 
the veteran having mild and early arthritis in the left knee.  
Additionally, VA treatment records, dated from September 1986 
to September 1997, were received by the RO in approximately 
December 1997.  While a large number of these records are 
duplicates of evidence that was in the record at the time the 
September 1996 SOC was issued, many are not.  Moreover, the 
additional treatment records included both May 1997 and 
September 1997 records that showed the veteran's complaints 
of left knee pain and a diagnosis of arthritis.  What is 
significant about the April 1997 VA examination and the RO 
receipt of additional VA treatment records in December 1997 
is that no further action was taken by the RO as the issue 
previously developed for appellate review.  Given the more 
recent receipt of VA treatment records containing x-ray 
evidence of arthritis, regulation requires that further 
action be taken by the RO, which action should be followed by 
issuance of a SSOC.  § 19.31.

Accordingly, these claims are REMANDED for the following 
actions:

1.  The veteran should be provided an 
opportunity to supplement the record on 
appeal.

2.  The veteran should be scheduled for a 
VA orthopedic evaluation.  The examiner 
should review the claims file, examine 
the veteran, and provide findings that 
take into account all functional 
impairments due to service-connected 
residuals of right knee surgery, 
including problems such as pain, 
incoordination, weakness, fatigability, 
abnormal movements, etc.  The examiner 
should identify each functional debility 
legitimately experienced by the veteran 
solely due to service-connected 
disability.  Functional loss due to such 
difficulties should be described in terms 
of additional loss in range of motion due 
to these factors.  See DeLuca, supra.  
(If this is not feasible, then the 
examiner should so state, and explain 
why.  If the examination findings 
represent maximum disability, the 
examiner should state this.)  Moreover, 
the examiner should also indicate whether 
any post-operative scars are superficial, 
poorly nourished, and with repeated 
ulceration, or are tender and painful on 
objective demonstration, or otherwise 
limit function beyond that previously 
described.  Furthermore, the examiner 
should state whether the veteran has 
other symptoms contemplated by Diagnostic 
Code 5259.  (If such symptoms include 
recurrent subluxation or lateral 
instability, they should be described as 
slight, moderate or severe.)

3.  As to the claim of service connection 
for residuals of a left knee injury, the 
RO should undertake any additional 
development suggested by the evidence.  
The RO should take adjudicatory action, 
taking into account all evidence received 
since issuance of the September 1996 SOC.  
As to the veteran's claim for an 
increased rating for residuals of right 
knee surgery, consideration should be 
given to the principles enunciated in 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998), 
Esteban, supra, and VAOPGCPREC 23-97 
(July 1, 1997).  If any benefit sought is 
denied, a SSOC should be issued that 
addresses the RO's adjudicatory action 
and all the evidence of record received 
since issuance of the September 1996 SOC.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

